Citation Nr: 0941119	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  05-10 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
chloracne on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from March 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  A videoconference Board hearing was 
held in June 2006 before a Veterans Law Judge who is no 
longer employed by the Board.  In February 2007, the Veteran 
declined a new Board hearing.

In April 2007, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.

In December 2008, the Board determined that the criteria had 
been met for referral to the Director, Compensation and 
Pension (C&P) Service, for consideration of entitlement to an 
initial rating greater than 30 percent for chloracne on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  
That claim was denied and the case has been returned to the 
Board for its appellate review.  

The Board notes that, in March 2006, the Veteran filed a 
request to reopen a previously denied claim of service 
connection for PTSD.  Because the RO has not adjudicated this 
claim in the first instance, it is referred to the RO for 
adjudication.

Given the recent demonstration of the severity of the 
Veteran's chloracne and the fact that the maximum rating for 
the disorder under the criteria for rating the condition is 
30 percent, and notwithstanding the grant of an additional 10 
percent for chloracne on an extrascdedular basis (see instant 
Board decision below), the Board raises the claim for an 
increased schedular rating for chloracne by rating it by 
analogy to dermatitis or eczema, found in 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7806.  Under that DC, a 60 percent 
rating is possible.  This matter is referred to the RO for 
appropriate action.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Service connection is in effect for chloracne, evaluated 
as 30 percent disabling effective December 31, 2002; given 
the exceptional nature of this severe condition, the maximum 
schedular rating is inadequate.

3.  To accord justice in this case, the Veteran's disability 
picture requires the assignment of an extraschedular rating 
of 10 percent for chloracne, which increases the overall 
rating to 40 percent.


CONCLUSION OF LAW

The criteria for an initial extraschedular rating of 10 
percent for chloracne have been met; accordingly, the 
criteria for a 40 percent rating based upon schedular and 
extraschedular criteria is warranted.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321(b)(1), 4.25 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The instant decision grants a 10 percent extraschedlar rating 
for the Veteran's chloracne.  Accordingly and with 
consideration of his 30 percent schedular rating, he is 
entitled to a 40 percent rating for his skin disease.  
Historically the Board has assigned extrascedular ratings 
after such an evaluation had been denied by the Director of 
Compensation and Pensions Service, as in this case, and 
limited such grants to 10 percent.  However, there is nothing 
in the applicable law and regulations, to include 38 C.F.R. 
§ 3.321(b)(1), that limits such awards to 10 percent.  
Accordingly, VCAA analysis is warranted.  

The Veteran's higher initial rating claim for chloracne on an 
extraschedular basis is a "downstream" element of the RO's 
grant of service connection for this disability in the 
currently appealed rating decision.  For such downstream 
issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159 is not required in cases where such notice was afforded 
for the originating issue of service connection.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  In February 2003 and May 
2007, VA notified the Veteran of the information and evidence 
needed to substantiate and complete this claim, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

The Board is cognizant of Vazquez-Flores v. Peake, 22 Vet 
App. 137 (2008), which pertains to a greater degree of 
specificity with respect notice of the criteria necessary for 
an increased rating.  However, since the claim on appeal is a 
downstream issue from that of service connection, Vasquez 
notice is not required. See VAOPGCPREC 8-2003 (Dec. 22, 
2003).  Moreover, the Federal Circuit recently reversed the 
Court's decision in Vazquez-Flores, finding that VA is not 
required to tailor § 5103(a) notice to individual Veterans or 
to notify them that they may present evidence showing the 
effect that worsening of a service-connected disability has 
on their employment and daily life for proper claims 
adjudication.  For an increased rating claim, section § 
5103(a) now requires that the Secretary notify claimants 
generally that, to substantiate a claim, they must provide, 
or ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, No. 2008-
7150 (Fed. Cir. Sept. 4, 2009) (holding that notice specific 
to individual Veterans is no longer required in increased 
compensation claims).  The appeal for a higher initial rating 
for chloracne on an extraschedular basis originates, however, 
from the grant of service connection for this disability.  
Consequently, to the extent that any part of Vazquez-Flores 
is still applicable, it is not applicable here.

With respect to the timing of the notice, the Board points 
out that the Court has held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because the 
Veteran's higher initial claim for chloracne is being granted 
on an extraschedular basis in this decision, any question as 
to the appropriate disability rating or effective date is 
moot.  See Dingess, 19 Vet. App. at 473.  And any defect in 
the notices provided to the Veteran and his service 
representative has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the currently appealed rating 
decision was fully favorable to the Veteran on the issue of 
service connection for chloracne, and because the Veteran's 
higher initial rating claim for chloracne is being granted on 
an extraschedular basis in this decision, the Board finds no 
prejudice to the Veteran in proceeding with the present 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In Dingess, the Court held that, in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board; as noted in the Introduction, he declined a new 
Board hearing after appearing before a Veterans Law Judge who 
subsequently retired from the Board.  It appears that all 
known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claims 
file; the Veteran has not contended otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that the Veteran has been 
provided with VA examinations which address the current 
nature and severity of his service-connected chloracne.  VA 
also obtained an opinion from the Director, C&P Service, 
concerning the Veteran's entitlement to an extraschedular 
rating.  In summary, VA has done everything reasonably 
possible to notify and to assist the Veteran and no further 
action is necessary to meet the requirements of the VCAA. 
38 C.F.R. §§ 3.326, 3.327 (2009). 

The Veteran contends that he is entitled to an extraschedular 
rating for service-connected chloracne because it is severely 
disfiguring and the rating criteria do not adequately 
compensate him for the level of disability that he 
experiences.  

The Veteran's service-connected chloracne currently is 
evaluated as 30 percent disabling under 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7829, effective December 31, 2002.  
38 C.F.R. § 4.118, DC 7829 (2008).

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2008); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
determined that the threshold factor for extraschedular 
consideration is a finding by the RO or the Board that the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA 
Adjudication Procedure Manual pt. III, subpart iv, ch. 6, 
sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, 
however, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  38 
C.F.R. § 3.321(b)(1).  If so, then the case must be referred 
to the Under Secretary for Benefits or the Director, C&P 
Service, for completion of the third step-a determination of 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.

The post-service medical evidence shows that, on VA 
outpatient treatment in October 2001, the Veteran complained 
of a recurrent enlarging facial cyst that had lasted for 
several months.  His history included a left facial cyst 
which had ruptured spontaneously with pus drainage in July 
2000.  This had reduced the cyst in size but not completely.  
Objective examination showed an approximately 2 centimeter 
wide non-tender fleshy lump near the left eye.  The 
assessment was a probable epidermal inclusion cyst.  This 
cyst was removed surgically in November 2001.

In December 2001, it was noted that the Veteran had had a 
large cyst excised below his left eyebrow one month earlier.  
The area of excision was pruritic, not tender, and had no 
heat.  Objective examination showed clean and healed skin 
below the left eyebrow and a new small papule lateral and 
inferior to the right orbit which was slightly tender and not 
fluctuant.  The assessment was a healing site of cyst removal 
below the left eyebrow.

In February 2002, the Veteran complained of acne rosacea.  
Objective examination of the Veteran's skin showed no 
evidence of the recurrence of a cyst on the left eyelid and 
no redundant tissue.  There were multiple open comedones on 
the face, rhynophyma, and telangectasias.  The assessment 
included acne rosacea.

In January 2003, the Veteran complained that "my face erupts 
several times a year."  He reported a long history of 
eruptions of red, sometimes painful, and sometimes itchy 
bumps on his face.  He did not have acne as a teenager.  At 
about the age of 19, he began having these facial eruptions 
of red bumps which oozed yellow milky fluid while he slept, 
scratched, or squeezed them.  It was noted that the Veteran 
was "convinced" that his skin condition was "chloracne 
from his time in Vietnam."  The Veteran's history included 
three prior cysts removed, one over his left eye, and one on 
each cheek.  Objective examination showed red, confluent 
nodules (which were not dry and not comedones) on his face 
across his forehead down his nose to below his mouth, and a 
few red nodules (one under the left eye, one right next to 
his mouth, one in the left submandibular, and several in each 
earlobe).  The assessment was severe acne rosacea.

On VA examination in March 2003, the Veteran complained that 
his chloracne primarily affected his face and neck.  The VA 
examiner stated that the Veteran's medical records were not 
available for review.  The Veteran reported serving in 
Vietnam between 1970 and 1972 in defoliant areas driving 
supply trucks and personnel carriers which often contained 
"barrels of chemicals."  He reported experiencing skin 
problems "toward the end of his tour in Vietnam or within 
the year after he left Vietnam.  The condition first started 
by breaking out on his cheeks directly underneath his eyes 
with large bumps that would ooze pus.  This progressed to 
involve his ears, postauricular areas and eventually his 
chest and back."  The Veteran also complained that he had 
suffered from chronic lesions which expressed "a pus-like 
gold-colored fluid."  He reported that multiple cysts had 
been removed surgically.  He also reported his in-service 
lipoma removal.  Physical examination showed diffuse central 
erythema, a bulbous nose with telangiectasia, multiple large 
open comedones and closed comedones, multiple inflammatory 
and non-inflammatory cysts, papules, and pustules scattered 
over the cheeks and at the malar crest, forehead, pre- and 
post-auricular areas, neck, and ears, multiple brown warty-
like keratotic stuck-on appearing papules and plaques 
measuring 0.4 centimeters to 1.5 centimeters in greatest 
diameter, consistent with seborrheic keratoses, on the torso.  
The VA examiner noted that the diagnosis of chloracne was 
included among the currently accepted skin conditions 
associated with herbicide exposure.  The diagnoses included 
chloracne with both inflammatory and non-inflammatory 
components affecting more than 40 percent of the Veteran's 
face and neck surface area.  

On VA examination in April 2004, the Veteran reported that he 
had been in areas  "recently sprayed" with Agent Orange 
while on active service in Vietnam.  Physical examination 
showed rhinophyma and some chloracne on the face but no 
evidence of any active cellulitis or any active bleeding or 
any eczema anywhere on his body, some cosmetic craters 
secondary to chloracne on the face, and no contractures.  The 
diagnoses included chloracne.

In a December 2004 addendum to the March 2003 VA examination 
report, the VA examiner stated that the location and cystic 
nature of the left ear lesion noted in July 1971 within one 
year of the Veteran's Vietnam service was consistent with 
descriptions of chloracne.  The VA examiner stated, "In 
addition, the striking change in the Veteran's appearance in 
the before-Vietnam photograph and recent photograph are 
consistent with skin changes caused by herbicide exposure."  
This VA examiner concluded that it was at least as likely as 
not that the Veteran's chloracne first was manifest within 
one year of Vietnam service and his currently diagnosed 
chloracne was at least as likely as not due to herbicide 
exposure in Vietnam.

On VA outpatient treatment in January 2005, physical 
examination showed that the Veteran's skin had "too numerous 
to count" comedones and giant comedones and occlusion cysts 
over the entire face and posterior to the ears bilaterally.  
The Veteran also had severe scarring over the face.  The VA 
examiner noted that the appearance of the Veteran's skin was 
consistent with chloracne.  There also was a 6 millimeter 
(mm) brown papule with crusting in the center on the skin of 
the right lateral aspect of the leg.  The assessment included 
chloracne.

In February 2005, the Veteran complained of multiple painful 
cysts behind his eyes bilaterally.  He reported having two 
large cysts removed recently from the right nasolabial folds.  
Physical examination showed "too numerous to count" 
comedones and giant comedones and epidermoid cysts over the 
entire face and posterior to the ears bilaterally.  There was 
severe scarring over the face.  The VA examiner noted that 
the Veteran's appearance was consistent with chloracne.  
There was a firm and ill-defined area of the right malar 
which was not an easily identifiable cyst and likely was a 
scar from removal versus small confluent cysts.  There also 
was a 6 mm brown stuck on plaque on the right lateral back.  
The assessment included chloracne.

In March 2005, the Veteran complained of persistent patulous 
comedones and epidermoid cysts.  He reported that he had been 
told in the past that this condition represented chloracne 
and had several cysts removed surgically.  The Veteran stated 
that he was concerned with persistent lesions in his right 
lobule.  Objective examination showed that the skin on his 
face and upper body was remarkable for numerous patulous open 
comedones over the face, neck, and bilateral axillary regions 
with associated sebaceous hyperplasia and rhinophymatous 
changes.  There were several 4-5 mm subcutaneous nodules with 
central punctum in the right superior lobule.  The assessment 
was chloracne.  In an addendum to this treatment note, the 
attending dermatologist stated that the Veteran had physical 
findings consistent with chloracne following active service 
in Southeast Asia.  This VA examiner opined that it was 
likely that the Veteran's chloracne was Agent Orange related.

In May 2005, the Veteran complained of severe nodular cystic 
acne consistent with chloracne and a lesion on the left side 
of the earlobe and the neck.  

On VA examination in October 2007, the Veteran complained of 
chloracne on the face, neck, ears, and axilla.  The VA 
examiner reviewed the Veteran's claims file, including his 
service medical records.  The Veteran reported that acneform 
lesions started on his face in 1972 prior to his discharge 
from Vietnam and worsened over the next year to involve more 
of his face, ears, neck, and shoulders.  He reported at least 
two surgical procedures for cystic lesions, secondary to the 
acneiform process on his face and neck.  In November 2001, he 
had an epidermoid inclusion cyst excised form his left 
eyebrow.  He had an epidermoid inclusion cyst excised form 
his right ear in May 2006.  Physical examination showed 
multiple extensive open and closed comedones over the 
forehead, cheeks, zygomatic area, chin, and nose, which were 
both superficial and deep in various stages of haling, 
inflamed and tender active lesions, approximately 90 percent 
of the face was involved with scarring of the ice-pick 
variety present on at least 80 percent of the face, 
hyperpigmented and largely superficial scars except for the 
pit which measured 0.2 centimeters diameter and deep, 
hundreds of lesions on his face and neck, similar open/closed 
comedones on the neck with about 50 percent of the neck 
involved with these lesions, approximately 20 percent of the 
neck exhibited the ice-pick scarring, 50 percent of the ears 
exhibited similar acneiform open and closed comedonal 
lesions, about 20 to 30 percent of the ears with scarring, 
and 10 percent of the axilla had open and closed comedones 
with no scarring.  The diagnosis was chloracne.

On VA outpatient treatment in October 2007, the Veteran 
complained of three cysts on his face and multiple small 
pustules behind his ears.  The cysts on his face had lasted 
for years.  The largest facial cyst was located under his eye 
and did not express any fluid.  The other two facial cysts 
did not express pus, itch, or bleed.  The pustules behind the 
Veteran's ears expressed pus on a regular basis.  Objective 
examination showed obvious large rhinophyma and sebaceous 
hyperplasia, significant ice-pick scars over both cheeks and 
forehead, 1.5 centimeter (cm) subcutaneous mobile nodule in 
the left infraorbital area, 0.5 mm pustule at the root of the 
nose which expressed white thick fluid, 0.5 mm pustule in the 
right cheek, and multiple small (1-2 mm) pustules in the 
posterior lobules bilaterally.  The assessment was chloracne 
with multiple cysts on face.

On VA examination in March 2008, the Veteran complained of 
chloracne on the face, neck, ears, and axilla.  The VA 
examiner reviewed the Veteran's claims file, including his 
service medical records.  The Veteran reported that, while 
stationed in Vietnam in 1971, his duties involved 
transporting pesticide agents. He reported that his chloracne 
symptoms were continuous and he had frequent flares of cysts 
on his ears and cheeks.  Physical examination showed 
scattered areas of the face with multiple open and closed 
comedones, accentuated over the forehead, cheeks, zygomatic 
area, chin, nose, and upper lip.  There were scattered 
subcutaneous palpable nodules overlying bony areas, inflamed 
and tender active lesions.  There also were scattered 
atrophic pits consistent with scarring, numerous subcutaneous 
fairly moveable nodules and papules on the posterior aspects 
of the ears bilaterally, and numerous open and closed 
comedones in the bilateral axillae.  It was noted that 
90 percent of the Veteran's face was involved.  Ice pick 
scarring was present around at least 80 to 90 percent of the 
face.  The scars appeared hyperpigmented and most were 
superficial except for scattered pit-like scarring 
accentuated over the cheeks around one to two millimeters in 
diameter and depth.  There were numerous lesions on the face 
and neck, numbering approximately 100.  The clinician 
estimated that about 50 percent of the neck was involved in 
these lesions.  It also observed that about 25 percent of the 
neck exhibited ice pick-like scarring.  The examiner reported 
that about 50 to 75 percent of the ears were involved and 
20 to 30 percent of these lesions were ice pick-like scarring 
on the ears, 2 millimeters in diameter and numbering 20 on 
each ear.  It also was noted further that about 15 percent of 
the axillae were involved bilaterally with no scarring noted 
on the axillae bilaterally.  The skin condition affected 
approximately 50 percent of the Veteran's exposed body area 
and approximately 10 percent of the total body surface area.  
The VA examiner opined that the Veteran's chloracne was most 
likely due to herbicide exposure.  There were no scars of 
5 or more inches or at least 0.6 centimeters wide.  The scars 
were ice pick scars so they were recessed, tiny, and not 
palpable or adherent to underlying tissue.  Some of the 
scarring was hyperpigmented but did not exceed 6 square 
inches.  There also was no induration or inflexibility 
exceeding 6 square inches nor any loss of underlying tissue.  
The assessment was chloracne.

In December 2008, the Board concluded that there was evidence 
of record in this case that the Veteran's chloracne presented 
such an exceptional disability picture that the available 
schedular evaluations were inadequate.  After reviewing the 
medical evidence, the Board also concluded that the rating 
criteria did not contemplate the severity and symptomatology 
of the Veteran's service-connected chloracne.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  See also 38 C.F.R. § 4.118, 
DC 7829 (2008).  The Board then referred the Veteran's claim 
to the Director, C&P Service, for consideration of 
entitlement to an initial rating greater than 30 percent for 
chloracne on an extraschedular basis.

In May 2009, the Director C&P Service, concluded that the 
Veteran was not entitled to an initial rating greater than 
30 percent for chloracne on an extraschedular basis.  

The Board finds that the criteria for an additional initial 
10 percent rating for chloracne on an extraschedular basis 
have been met.  See 38 C.F.R. § 3.321(b) (2008).  With a 30 
percent schedular rating currently in effect, the Veteran is 
entitled to a 40 percent rating for his skin disease.  The 
Director, C&P Service, recently found that the Veteran was 
not entitled to an extraschedular rating for service-
connected chloracne.  The Board disagrees with this finding.  
It appears that, in his May 2009 decision, the Director, C&P 
Service, referred only to certain results from the Veteran's 
most recent VA examination in March 2008 and not to the 
complete physical examination.  As discussed above, physical 
examination in March 2008 showed that 90 percent of the 
Veteran's face was involved with chloracne.  Ice pick 
scarring was present on approximately 80 to 90 percent of the 
face.  The scars appeared hyperpigmented and most were 
superficial except for scattered pit-like scarring 
accentuated over the cheeks around one to two millimeters in 
diameter and depth.  There were numerous lesions on the face 
and neck numbering approximately 100.  It was noted that 
about 50 percent of the neck was involved in these lesions 
and about 25 percent of the neck exhibited ice pick-like 
scarring.  It also was noted that about 50 to 75 percent of 
the ears were involved and 20 to 30 percent of these lesions 
were ice pick-like scarring on the ears, 2 millimeters in 
diameter and numbering 20 on each ear.  It was noted further 
that about 15 percent of the axillae were involved 
bilaterally with no scarring noted.  The skin condition 
affected approximately 50 percent of the Veteran's exposed 
body area and approximately 10 percent of the total body 
surface area.  None of these physical examination findings 
were discussed in the May 2009 decision of the Director, C&P 
Service.  The Director, C&P Service, also discussed a VA 
outpatient treatment record dated on November 30, 2007, when 
the Veteran was seen for treatment of non-service-connected 
chronic obstructive pulmonary disease (COPD).  It is not 
clear how the November 30, 2007, treatment record for COPD 
related to the issue before the Director, C&P Service, i.e., 
the Veteran's entitlement to an initial rating greater than 
30 percent for chloracne on an extraschedular basis.

As the Board noted in its December 2008 decision, the Veteran 
has reported consistently that his service-connected 
chloracne is severely disabling and disfiguring.  The medical 
evidence also shows that, following VA examination in March 
2003, the diagnoses included chloracne with both inflammatory 
and non-inflammatory components affecting more than 40 
percent of the Veteran's face and neck surface area.  As seen 
on VA examination in October 2007, approximately 90 percent 
of the Veteran's face was involved with scarring of the ice 
pick variety present on at least 80 percent of the face.  
There were similar open/closed comedones on the neck with 
about 50 percent of the neck involved with these lesions.  It 
was noted that approximately 20 percent of the neck exhibited 
the ice-pick scarring.  It also was noted that 50 percent of 
the ears exhibited similar acneiform open and closed 
comedonal lesions.  There was scarring on about 20 to 
30 percent of the ears.  It was noted further that 10 percent 
of the axilla had open and closed comedones with no scarring.  

The Veteran currently is in receipt of the maximum 30 percent 
schedular rating for chloracne.  See 38 C.F.R. § 4.118, 
DC 7829 (2008).  The current 30 percent rating for service-
connected chloracne contemplates deep acne (deep inflamed 
nodules and pus-filled cysts) affecting 40 percent or more of 
the face and neck.  Having reviewed the rating criteria for 
evaluating chloracne again, and having compared the rating 
criteria to the voluminous evidence of record in this case 
showing the extensive disfigurement and severe skin 
disability experienced by the Veteran as a result of his 
service-connected chloracne, the Board finds that the rating 
criteria clearly do not contemplate the severity and 
symptomatology of the Veteran's service-connected chloracne.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  Any other 
interpretation eviscerates the intent of 38 C.F.R. 
§ 3.321(b)(1).  Accordingly, the Board finds that, to accord 
justice in this case, the Veteran's disability from service-
connected chloracne requires the assignment of an 
extraschedular rating of 10 percent.  In the absence of any 
let alone frequent hospitalizations or sufficient evidence of 
marked interference with employment, the Board finds that an 
extraschedular rating in excess of 10 percent is not 
warranted.  
In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, since the preponderance of the 
evidence is against an extraschedular rating in excess of 10 
percent, the benefit of the doubt doctrine does not apply to 
this aspect of the appeal.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In sum, the Veteran's service-connected chloracne is rated 30 
percent, which is the maximum evaluation allowed under the 
applicable schedular rating criteria.  The Board finds that 
the medical evidence shows that his skin disease is 
exceptional in nature and that the maximum schedular rating 
is inadequate.  Accordingly, the Veteran's disability picture 
requires the assignment of an extraschedular rating of 10 
percent for chloracne, which increases the overall rating to 
40 percent.   



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


